Exhibit 10.1


THIS AGREEMENT (this “Agreement”), dated October 28, 2010 is entered into by and
between NEOMEDIA TECHNOLOGIES, INC., a Delaware corporation (the “Company”), and
YA GLOBAL INVESTMENTS, L.P. (the “Buyer”).
 
WHEREAS:
 
 
A.
Reference is made to certain financing arrangements entered into by and between
the Company and certain of its former and/or current subsidiaries (collectively,
the “Obligors”) and the Buyer, evidenced by, among other things, the documents,
instruments, and agreements listed on Exhibit X attached hereto and incorporated
herein by reference (collectively, together with all other documents,
instruments, and agreements executed in connection therewith or related thereto,
the “Existing Financing Documents”).

 
 
B.
Reference is also made to the Securities Purchase Agreement (the “Securities
Purchase Agreement”) dated as of May 27, 2010, between the Company and the Buyer
pursuant to which the Company has issued and the Buyer has purchased the
Convertible Debentures and Warrants.  All capitalized terms used but not defined
herein shall have the meaning ascribed thereto in the Securities Purchase
Agreement.

 
 
C.
The parties desire that, upon the terms and subject to the conditions contained
herein, the Company shall issue and sell to the Buyer, as provided herein, and
the Buyer shall purchase (i) a $400,000 secured convertible debenture in the
form attached hereto as “Exhibit A” (the “Fourth 2010 Convertible Debenture”,
which shall be deemed to be included in the term Convertible Debentures), which
shall be convertible into Common Stock (as converted such shares of Common
Stock, shall be Conversion Shares), and (ii) warrants substantially in the form
attached hereto as “Exhibit B” (the “Fourth 2010 Warrants”, which shall be
deemed to be included in the term Warrants and together with this Agreement, the
Fourth 2010 Convertible Debenture, the Existing Financing Documents and all
other documents, instruments and agreements executed in connection therewith or
related thereto, the “Financing Documents”), to acquire up to 600,000 additional
shares of Common Stock (as exercised, such shares of Common Stock shall be
Warrant Shares) which shall be funded on the date hereof (the “Fourth 2010
Closing”) for a total purchase price of $400,000, (the “Fourth 2010 Purchase
Price”).

 
 
D.
In order to induce the Company to issue and the Buyer to purchase the Fourth
2010 Convertible Debenture and the Fourth 2010 Warrants, the parties desire to
enter into this Agreement.

 
NOW, THEREFORE, in consideration of the mutual covenants and other agreements
contained in this Agreement the Company and the Buyer hereby agree as follows:
 
1. Purchase and Sale of Fourth 2010 Convertible Debenture and Fourth 2010
Warrants.
 
(a)       Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, the Buyer agrees to purchase at the Fourth 2010 Closing and the
Company agrees to sell and issue to the Buyer at the Fourth 2010 Closing the
Fourth 2010 Convertible Debenture and Fourth 2010 Warrants.
 
(b)       The Fourth 2010 Closing shall take place at 10:00 a.m. Eastern
Standard Time on the same business day as the date hereof, subject to
notification of satisfaction of the conditions to the Fourth 2010 Closing set
forth in this Agreement (or such other date as is mutually agreed to by the
Company and the Buyer).  The Fourth 2010 Closing shall occur at the offices of
Yorkville Advisors, LLC, 101 Hudson Street, Suite 3700, Jersey City, New Jersey
07302 (or such other place as is mutually agreed to by the Company and the
Buyer).
 

--------------------------------------------------------------------------------


 
(c)       Subject to the satisfaction (or waiver) of the terms and conditions of
this Agreement, on the Fourth 2010 Closing Date, (i) the Buyer shall deliver to
the Company such aggregate proceeds for the Fourth 2010 Convertible Debenture
and Fourth 2010 Warrants to be issued and sold to such Buyer at the Fourth 2010
Closing, minus the fees to be paid directly from the proceeds thereof as set
forth herein, and (ii) the Company shall deliver to the Buyer the Fourth 2010
Convertible Debenture and Fourth 2010 Warrants duly executed on behalf of the
Company.
 
2. Representations and Warranties of Buyer.
 
(a)       The representations and warranties of the Buyer set forth in Section 2
of the Securities Purchase Agreement are hereby incorporated by reference with
such changes necessary to relate to this Agreement as if set forth in their
entirety herein (the “Buyer Representations and Warranties”).  For the avoidance
of doubt, in the Buyer Representations and Warranties references to “Securities”
shall be deemed references to the Fourth 2010 Convertible Debenture, the Fourth
2010 Warrants and the shares of Common Stock issuable upon conversion or
exercise thereof, references to “Conversion Shares” shall be deemed to reference
the shares of Common Stock issuable upon conversion of the Fourth 2010
Convertible Debenture, references to “Warrant Shares” shall be deemed to
reference the shares of Common Stock issuable upon exercise of the Fourth 2010
Warrants and any reference to “Transaction Documents” shall be deemed to include
a reference to this Agreement, the Fourth 2010 Convertible Debenture and the
Fourth 2010 Warrants.
 
(b)       The Buyer hereby represents and warrants that except as may otherwise
be disclosed on a disclosure schedule attached hereto, the Buyer Representations
and Warranties are true and correct on the date hereof (except for Buyer
Representations and Warranties that speak as of a specific date).
 
3. Representations and Warranties of the Company.
 
(a)       The representations and warranties of the Company set forth in Section
3 of the Securities Purchase Agreement are hereby incorporated by reference with
such changes necessary to relate to this Agreement as if set forth in their
entirety herein (the “Company Representations and Warranties”).  For the
avoidance of doubt, in the Company Representations and Warranties references to
“Securities” shall be deemed references to the Fourth 2010 Convertible
Debenture, the Fourth 2010 Warrants and the shares of Common Stock issuable upon
conversion or exercise thereof, references to “Conversion Shares” shall be
deemed to reference the shares of Common Stock issuable upon conversion of the
Fourth 2010 Convertible Debenture, references to “Warrant Shares” shall be
deemed to reference the shares of Common Stock issuable upon exercise of the
Fourth 2010 Warrants and any reference to “Transaction Documents” shall be
deemed to include a reference to this Agreement, the Fourth 2010 Convertible
Debenture and the Fourth 2010 Warrants.
 
(b)       The Company hereby represents and warrants that except as may
otherwise be disclosed on a disclosure schedule attached hereto or as set forth
in the SEC Documents, such Company Representations and Warranties are true and
correct on the date hereof (except for Company Representations and Warranties
that speak as of a specific date).
 
4. Covenants.
 
(a)       With the exception of subsections 4(d), 4(g)(ii), 7(e) and 7(h), the
covenants set forth (or referenced) in Section 4 of the Securities Purchase
Agreement are hereby incorporated by reference with such changes necessary to
relate to this Agreement as if set forth in their entirety herein (the
“Covenants”).  For the avoidance of doubt, the Covenants’ references to
“Securities” shall be deemed references to the Fourth 2010 Convertible
Debenture, the Fourth 2010 Warrants and the shares of Common Stock issuable upon
conversion or exercise thereof, references to “Conversion Shares” shall be
deemed to reference the shares of Common Stock issuable upon conversion of the
Fourth 2010 Convertible Debenture, references to “Warrant Shares” shall be
deemed to reference the shares of Common Stock issuable upon exercise of the
Fourth 2010 Warrants and any reference to “Transaction Documents” shall be
deemed to include a reference to this Agreement, the Fourth 2010 Convertible
Debenture and the Fourth 2010 Warrants.
 
(b)       The Company will use the proceeds from the sale of the Fourth 2010
Convertible Debenture for the general corporate and working capital purposes of
the Company and its subsidiaries.
 

--------------------------------------------------------------------------------


 
5. Ratification of Financing Documents; Confirmation of Collateral;
Cross-Default; Cross-Collateralization; Further Assurances.
 
(a)       The Company hereby ratifies, confirms, and reaffirms all and singular
the terms and conditions of the Existing Financing Documents, and acknowledges
and agrees that, subject to the terms and conditions of this Agreement, all
terms and conditions of the Existing Financing Documents shall remain in full
force and effect and the Company remains liable to the Buyer for the payment and
performance of all amounts due under the Existing Documents, without offset,
defense or counterclaim of any kind, nature or description whatsoever.
 
(b)       The Company hereby ratifies, confirms, and reaffirms that (i) the
obligations secured by the Financing Documents include, without limitation, all
amounts hereafter owed or due under the Fourth 2010 Convertible Debenture and/or
the Financing Documents (the “Obligations”), and any future modifications,
amendments, substitutions, or renewals thereof, (ii) all collateral, whether now
existing or hereafter acquired, granted to the Buyer pursuant to the Financing
Documents, or otherwise, shall secure all of the Obligations until the full,
final, and indefeasible payment of the Obligations, and (iii) the occurrence of
a default and/or event of default under any Financing Document shall constitute
a default and an event of default under all of the Financing Documents, it being
the express intent of the Company that all of the Obligations be fully
cross-collateralized, cross-guaranteed, and cross-defaulted.
 
(c)       The Company has previously granted the Buyer security interests in all
of its assets, and to confirm the same the Company hereby grants the Buyer a
security interest in all of its assets, whether now existing or hereafter
acquired, including, without limitation, all accounts, inventory, goods,
equipment, software and computer programs, securities, investment property,
financial assets, deposit accounts, chattel paper, electronic chattel paper,
instruments, patents, patent applications, copyrights, trademarks, trademark
applications, trade names, domain names, documents, letter-of-credit rights,
health-care-insurance receivables, supporting obligations, notes secured by real
estate, commercial tort claims, and general intangibles including payment
intangibles, to secure the Obligations free and clear of all liens and
encumbrances, except those in favor of the Buyer.
 
(d)       The Company shall, from and after the execution of this Agreement,
execute and deliver to the Buyer whatever additional documents, instruments, and
agreements that the Buyer may require in order to correct any document
deficiencies, or to vest or perfect the Financing Documents and the collateral
granted therein more securely in the Investor and/or to otherwise give effect to
the terms and conditions of this Agreement and/or any documents, instruments and
agreement required in connection with, related to, or contemplated by this
Agreement, and hereby irrevocably authorizes the Buyer to file any financing
statements (including financing statements with a generic description of the
collateral such as “all assets”), and take any other normal and customary steps,
the Buyer deems necessary to perfect or evidence the Buyer’s security interests
and liens in any such collateral.
 
(e)       The Company acknowledges and agrees that this Agreement shall
constitute an authenticated record as such term is defined in the Uniform
Commercial Code.
 
(f)       The Company acknowledges and agrees that nothing contained in this
Agreement, the Fourth 2010 Convertible Debenture, the Fourth 2010 Warrants or in
any document, instrument or agreement required in connection with, related to or
contemplated thereby shall be deemed to constitute (1) a waiver of any defaults
or events of default now existing or hereafter arising, (2) an agreement to
forbear by the Buyer with respect to such defaults or events of default, or (3)
an amendment, modification, extension or waiver of any of the terms of the
Financing Documents or of any of the Buyer’s rights and remedies thereunder.
 
6. Conditions.  The obligation of the Buyer hereunder to purchase the Fourth
2010 Convertible Debenture is subject to the Buyer having received an opinion of
counsel from counsel to the Company in a form satisfactory to the Buyer;
provided that this condition is for the Buyer’s sole benefit and may be waived
by the Buyer at any time in its sole discretion.
 

--------------------------------------------------------------------------------


 
7. Fees and Expenses. The Company shall pay all of its costs and expenses
incurred by it connection with the negotiation, investigation, preparation,
execution and delivery of this Agreement, the Fourth 2010 Convertible Debenture,
the Fourth 2010 Warrants or any document, instrument or agreement required in
connection with, related to or contemplated thereby.   The Company shall pay a
structuring and due diligence fee to Yorkville Advisors, LLC, the Buyer’s
investment manager, of $25,000 which shall be paid directly from the proceeds of
the Closing.  The Company acknowledges and agrees that the structuring and due
diligence fee paid shall be nonrefundable, fully earned as of the date of the
execution of this Agreement, and retained by the Lender as a fee and not applied
in reduction of any other Obligations.
 
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as of date first above written.
 

 
COMPANY:
 
NEOMEDIA TECHNOLOGIES, INC.
     
By:
/s/ Michael W. Zima
 
Name:
Michael W. Zima
 
Title:
Chief Financial Officer
       
BUYER:
 
YA GLOBAL INVESTMENTS, L.P.
 
By:
Yorkville Advisors, LLC
   
its Investment Manager
       
By:
/s/ David Gonzalez
 
Name:
David Gonzalez
 
Title:
Managing Member

 

--------------------------------------------------------------------------------


 